DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 7, 10, 13 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MAGNI STOCK - CONTROLLER STOCK ADAPTER FOR OCULUS QUEST AND RIFT S (hereinafter JSyntax) published on YouTube. 
As per claim 1, JSyntax discloses a system comprising: a third point contact frame comprising a vertical frame and a horizontal frame connected with mounting hardware, the third point contact frame having a positional lever connected to one end of the horizontal frame closest to the vertical frame (see Fig. 2 and 3); a user arm interface having a first end and a second end opposite one another and connected with a middle bar, the user arm interface mounted to the third point contact frame (user arm interface is connected to the horizontal frame, see Fig. 4); and a user attachment system configured to be worn by a user comprising a strap mounting bracket that is attached to the vertical frame of the third point contact frame, a strap pathed through a strap adjuster, the strap mounting bracket, and the positional lever (strap is worn by the user which is attached to the vertical frame of the third point frame and the front of the frame, see Fig. 4 - 6).
As per claim 2, JSyntax discloses user arm interface padding and that encloses the user arm interface and strap padding attached to the strap (the strap has a padding on the back that is secured around the users body, see Fig. 4). 
As per claim 3, JSyntax discloses the horizontal frame comprises aluminum and the positional lever comprises polylactic acid plastic (the levers are 3D printed, which is considered as a type of polylactic acid plastic, Fig.4 and timestamp 4:35 of youtube clip).  
As per claim 4, JSyntax discloses the third point of contact frame is configured to contact at least one of a bicep of the user and a shoulder of the user (see Fig. 4).
As per claim 5, JSyntax discloses the system is configured to fit the user attachment device to the user by using the strap adjuster (the straps are adjustable to fit the user properly, see Fig. 4 and 6). 
As per claim 6, JSyntax discloses the strap adjuster is a hook and loop fastener (see fig. 7). 
As per claim 7, JSyntax discloses configured for use with an extended reality controller (the two front vertical pieces of the frame is used for the reality controller, see Fig. 4). 
As per claim 10, JSyntax discloses the user arm interface is configured to receive an arm of the user (see Fig. 4). 
As per claim 13, the instant claim is a method in which corresponds to the system of claim 1. Therefore, it is rejected for the reason set forth above. 
As per claims 14 – 20, the instant claims are a device in which corresponds to the system of claims 1 – 7 and 10. Therefore, it is rejected for the reason set forth above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over MAGNI STOCK - CONTROLLER STOCK ADAPTER FOR OCULUS QUEST AND RIFT S (hereinafter JSyntax) published on YouTube in view of Werner (US Patent No. 10,373,383) 
As per claims 8 and 9, JSyntax does not expressly disclose at least one processor to store a user profile in memory for the system and the user profile comprises a positional profile for at least one activity. However, JSyntax teaches the magni stock controller is used for an Oculus. 
Werner teaches an interactive virtual reality system, wherein the interactive device is an Oculus (see Col. 6, line 58 – Col. 7, line 15). The system further comprises a processor and memory, wherein the user profile can be stored. The user profile contents preference data associated with activity of a user, location data, etc (see Col. 6, lines 8 – 12 and lines 40 – 50). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider the Oculus of JSyntax to have a processor and memory to store user data in view of Werner as it would allow the user to continue to play and save the game. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over MAGNI STOCK - CONTROLLER STOCK ADAPTER FOR OCULUS QUEST AND RIFT S (hereinafter JSyntax) published on YouTube in view of Golob et al. (US Pub. No. 2014/0346199 A1). 
As per claim 11, JSyntax does not expressly disclose the user attachment system is configured to form a first loop to be worn on a first shoulder of the user and form a second loop to be worn on a second shoulder of the user.
Golob et al. teaches a weapon sling, wherein the sling is worn over both shoulders to offer stabilization while the user is shooting (see Fig. 3 – 11 and [0020] – [0025]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified the magni stock of JSyntac with a strap over both shoulders in view of Golob et al. as it would support arm stabilization while the user is playing the game. 
As per claim 12, JSyntax discloses the straps are connected to the middle bar of the frame (strap is worn by the user which is attached to the vertical frame of the third point frame and the front of the frame, see Fig. 4 - 6). However, JSyntax does not expressly disclose the user arm interface comprises a first user arm interface and the system comprises a second user arm interface having a first end and a second end opposite one another and connected with a middle bar, the second user arm interface mounted to the third point contact frame.
Golob et al. teaches a weapon sling, wherein the sling is worn over both shoulders to offer stabilization while the user is shooting (see Fig. 3 – 11 and [0020] – [0025]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified the magni stock of JSyntac with a strap over both shoulders in view of Golob et al. as it would support arm stabilization while the user is playing the game. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863. The examiner can normally be reached Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715